Citation Nr: 1210070	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  01-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back strain with degenerative disc disease, and parestheisa.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2002, a hearing was held before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

In July 2003, the claim was remanded by the Board to the RO for additional development.  In July 2005, the Board issued a decision which denied an increased evaluation for a low back disorder and also denied entitlement to an effective date earlier than January 13, 1998, for the assignment of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and in a September 2007 decision, the Court affirmed the Board's decision regarding entitlement to an effective date earlier than January 13, 1998, for the assignment of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, and vacated and remanded the claim for an increased evaluation a low back disorder for further development.  

In March 2008, the Board remanded the claim for additional development: notice to the Veteran, medical records, and neurologic and orthopedic examinations.  The required notice was sent in May 2008 and included notice as to how VA determines ratings and effective dates.  The available records were obtained.  The Veteran was examined and the claims file reviewed in January 2010.  The case was subsequently returned to the Board.  

In July 2010, the Board determined that further examination with electromyography and nerve conduction studies was needed.  That examination was done in August 2010.  In December 2011, the agency of original jurisdiction (AOJ) reviewed the results and granted separate 20 percent ratings for the right and left lower extremity radiculopathy.  

When the Board granted a 40 percent rating for the service-connected back disorder in August 1997, the issue was phrased as the rating of a low back disability and the Board acknowledged that the disc disease and paresthesia was part of the service-connected disability.  During the course of the current appeal, the issue has been variously phrased.  On the Board's most recent remand, the service-connected disability was described as a low back strain with parestheisa, degenerative disc disease, and bilateral radiculopathy.  The RO granted separate ratings for the radiculopathy.  A notice of disagreement with that rating and effective date are not of record.  Therefore, the radiculopathy is not on appeal before the Board and was not included in the issue, as stated above.  See Henderson v. West, 11 Vet. App. 245, 246 (1998); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran's representative requests that the issue of entitlement to service-connection for heart disease be referred to the Agency of Original Jurisdiction (AOJ).  Since the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a memorandum decision dated in September 2007, the United States Court of Appeals for Veterans Claims noted that the Board failed to ensure compliance with its 2003 remand.  Specifically, while VA gave the Veteran a neurologic examination, it failed to provide the orthopedic examination requested in the Board's 2003 remand.  The Court cited Stegall v. West, 11 Vet. App. 268 (1998).  The Court specifically held, "On remand, VA must provide the appellant with an orthopedic examination, as well as a neurologic examination."  

In March 2008, the Board remanded the case to comply with the Court order.  In pertinent part, the Board specified that the AOJ should:

Schedule the veteran for ... an orthopedic examination.  The claims file and a copy of this remand must be made available to the examiners for review and the examiners must indicate in the examination reports that this has been accomplished.  All indicated tests and studies should be accomplished.  

A.  The orthopedic examiner should evaluate the veteran's low back disability, to include conducting all indicated tests, including X-rays.  The examiner should ascertain the nature and severity of the veteran's service-connected low back disability.  The orthopedic examiner should provide an assessment of the severity of the veteran's low back disability to specifically include reference to the absence or presence of muscle spasms, in addition to range of motion studies which are to be expressed in degrees and in relation to normal range of motion.  

The examiner should note whether there are any further limitations due to pain and, if so, quantify the degree of additional impairment due to pain.  The examiner should be asked to determine whether the veteran's low back exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The effect of the low back disability on the veteran's employability should be discussed.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report."

The file does not show that the required orthopedic examination and X-ray studies were ever done.  Consequently, while we regret the further delay, to comply with the order of the Court, the case must again be remanded for an orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must schedule the Veteran for an orthopedic examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination reports that this has been accomplished.  

All indicated tests and studies, including X-ray studies of the low back, should be accomplished.  

The orthopedic examiner should evaluate the Veteran's low back disability, to include conducting all indicated tests, including X-rays.  The examiner should ascertain the nature and severity of the Veteran's service-connected low back disability.  The orthopedic examiner should provide an assessment of the severity of the Veteran's low back disability to specifically include reference to the absence or presence of muscle spasms, in addition to range of motion studies which are to be expressed in degrees and in relation to normal range of motion.  

The examiner should note whether there are any further limitations due to pain and, if so, quantify the degree of additional impairment due to pain.  The examiner should be asked to determine whether the Veteran's low back exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The effect of the low back disability on the Veteran's employability should be discussed.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

2.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NADINE W. BENJAMIN
ActingVeterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


